Exhibit 10.11

 

[ex10-12_001.jpg] 

 

October 28, 2019

 

Shareholder Representative Services LLC

950 17th Street, Suite 1400

Denver, CO 80202

Attn: Managing Director

Fax: (303) 623-0294

Email: deals@srsacquiom.com

 

Chardan Healthcare Acquisition Corp.

17 State Street, 21st Floor

New York, NY 10004

Attn: Jonas Grossman

Fax:

e-mail:grossmanj@chardanspac.com

 

Loeb & Loeb LLP
345 Park Ave
New York, NY 10154

Attention: Giovanni Caruso

Fax: (212) 937-3943

e-mail: gcaruso@loeb.com

 

Meitar Liquornik Geva Leshem Tal

16 Abba Hillel Road

Ramat Gan, Israel

Attention: Mike Rimon, Adv.

Email: mrimon@meitar.com

To whom it may concern:

 

Reference is made to the Merger Agreement (as amended on October 11, 2019, the
“Merger Agreement”) dated as of July 16, 2019, by and among BiomX Ltd., an
Israeli company, Shareholder Representative Services LLC, as the Shareholders’
Representative, Chardan Healthcare Acquisition Corp., a Delaware corporation and
CHAC Merger Sub Ltd., an Israeli company. Any terms not defined herein shall
have the same meaning as such terms have in Merger Agreement.

 

Section 9.8(b)(ii) of the Merger Agreement requires that “the immediately
available funds contained in the New Investment Escrow Account available for
release to Purchaser immediately following the Closing that have not been
deposited into the New Investment Escrow Account pursuant to the Company
Securityholder Purchase Agreements or the Third Party Purchase Agreements to
equal or exceed Three Million Dollars ($3,000,000),” and it is a condition to
the Closing pursuant to sections 10.2(h)(ii) and 10.3(h)(ii) of the Merger
Agreement that no less than $3,000,000 be invested in the New Investment Escrow
Account pursuant to one or more purchase agreements that are not Company
Securityholder Purchase Agreements or Third Party Purchase Agreements. By
signing below, the parties hereto hereby agree to waive the requirement in
Section 9.8(b)(ii), and the closing conditions in Sections 10.2(h)(ii) and
10.3(h)(ii), of the Merger Agreement, provided that the immediately available
funds contained in the New Investment Escrow Account available for release to
Purchaser immediately following the Closing that have not been deposited into
the New Investment Escrow Account pursuant to the Company Securityholder
Purchase Agreements or the Third Party Purchase Agreements equals or exceeds Two
Million Seven Hundred Ninety Eight Thousand and Two Hundred Fifty Dollars
($2,798,250).

 

Section 10.3(f) of the Merger Agreement provides that it is a condition to the
Closing that the “aggregate amount of Indebtedness, expenses and other
liabilities of Purchaser that remain unpaid as of immediately prior to the
Closing is less than $1,000,000.” By signing below, the Company hereby agrees to
waive the closing condition in Section 10.3(f) of the Merger Agreement,

 

For the avoidance of doubt, this waiver does not alter the original terms of the
Merger Agreement, other than the waivers described above.

 

 

 



 



Sincerely,         BIOMX LTD.       By: /s/ Jonathan Solomon   Name: Jonathan
Solomon   Title: CEO       Acknowledged and Agreed:       CHARDAN HEALTHCARE
ACQUISITION CORP.       By: /s/ Jonas Grossman   Name: Jonas Grossman   Title:
Chief Executive Officer       CHAC MERGER SUB LTD.       By: /s/ Jonas Grossman
  Name: Jonas Grossman   Title: Director       SHAREHOLDER REPRESENTATIVE
SERVICES LLC, solely in its capacity as the Shareholders’ Representative     By:
/s/ Sam Riffe   Name: Sam Riffe   Title: Managing Director  



 

 

 



 

 

